Exhibit 10.3

Description of the 2006 Stock Option and Incentive Plan

Summary of the 2006 Plan

The following description is only a summary of the material features of the 2006
Plan and does not describe all of its provisions.

Introduction.   The 2006 Plan permits the grant of stock options to purchase
shares of Common Stock that are incentive stock options (“Incentive Options”)
under the Internal Revenue Code of 1986, as amended (the “Code”) and stock
options that do not so qualify (“Non-Qualified Options”). In addition, the 2006
Plan also permits the grant of stock appreciation rights (“SARs”). A SAR
entitles the holder upon exercise to receive Common Stock equal in value to the
excess of the fair market value of the shares of Common Stock subject to the
right over the fair market value of such shares on the date of grant. Stock
options and SARs to purchase no more than 600,000 shares of Common Stock may be
granted to any one individual in any calendar year. The term of each option and
SAR may not exceed seven years (and, in the case of Incentive Options granted to
certain ten percent (or greater) stockholders, five years). 3,000,000 shares of
Common Stock have been authorized and reserved for issuance under the 2006 Plan.
The 2006 Plan is not required to be qualified under Section 401 of the Code nor
is it subject to the provisions of the Employee Retirement Income Security Act
of 1974.

Plan Administration.   The 2006 Plan will be administered by the Compensation
Committee (the “Committee”) of the Board of Directors. All members of the
Committee must be “non-employee directors” as that term is defined under
Rule 16b-3 promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and “outside directors” as defined in Section 162(m) of
the Code and the regulations promulgated thereunder. The Committee acting as the
administrator of the 2006 Plan (in such role the Committee will be referred to
as the “Administrator”) will have the power and authority to select participants
under the 2006 Plan, to make any combination of awards to participants, and to
determine (and modify from time to time) the specific terms and conditions of
each award, all subject to the provisions of the 2006 Plan. All decisions of and
interpretations by the Administrator shall be binding on all persons, including
the Company and 2006 Plan participants.

Eligibility.   Persons eligible to participate in the 2006 Plan are those full
and part-time officers, other employees, directors and key persons (including
consultants and advisors), of the Company and its affiliates who are responsible
for or contribute to the management, growth or profitability of the Company and
its affiliates, as selected from time to time by the Administrator in its sole
discretion. However, only employees of the Company and its subsidiaries may be
granted Incentive Options.

Stock Options and Stock Appreciation Rights.   The stock option and SAR exercise
price of each stock option and SAR will be determined by the Administrator but
may not be less than 100% of the fair market value of the Common Stock on the
date of grant. Each grant will be subject to such vesting requirements as
determined by the Administrator.

Termination of Service.   In general, upon termination of a participant’s
service relationship with the Company (or its affiliates), any award requiring
exercise will cease to be exercisable and any award to the extent not already
fully vested will be forfeited except that, all stock options and SARs (i) held
by a participant prior to his or her death, to the extent then exercisable, will
remain exercisable for one year, and (ii) held by a participant prior to
termination of such relationship for other reasons will, to the extent then
exercisable, remain exercisable for three months. However, in no event will such
stock options or SARs remain exercisable beyond their otherwise scheduled
expiration date. In addition, the Administrator may provide in an award (or
subsequent writing) for other exceptions to forfeiture on termination (but in no
event will such stock awards remain exercisable beyond their otherwise scheduled
expiration date).

Tax Withholding.   Participants under the 2006 Plan are responsible for the
payment of any federal, state or local taxes and the Company may deduct any such
taxes from any payment otherwise due to a participant. Subject to the
Administrator’s approval, participants may elect to have the minimum tax
withholding obligations satisfied either by authorizing the Company to withhold
from shares of Common Stock otherwise issuable or by transferring to the Company
shares of Common Stock having a value equal to the amount of such taxes.

Amendments and Termination.   The Board of Directors may at any time amend or
discontinue the 2006 Plan and the Administrator may at any time amend or cancel
outstanding awards for the purpose of satisfying changes in the law or for any
other lawful purpose. No such action may be taken, however, which adversely
affects any rights under an outstanding award without the holder’s consent, and
prior stockholder approval is required to lower the exercise price of an
outstanding grant or to cancel and re-grant awards at a lower exercise price.
Further,


--------------------------------------------------------------------------------




amendments to the 2006 Plan are subject to stockholder approval if and to the
extent such amendments would (i) materially increase the benefits accruing to
Participants under the Plan, (ii) materially increase the number of securities
that may be issued under the Plan, (iii) materially modify the requirements as
to eligibility in the Plan, or (iv) are required by the Code to preserve the
qualified status of Incentive Options or to preserve tax deductibility of
compensation earned under stock options and SARs.

Adjustments to Awards.   As a result of certain transactions (such as any
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split or other similar change in the Company’s capital stock), the
outstanding shares of the Company’s Common Stock may be increased or decreased
or exchanged for a different number or kind of shares or other securities. Also,
as a result of such transactions, cash or in-kind distributions may be made with
respect to such shares of Common Stock or other securities. In such cases, the
Administrator will make appropriate adjustments in the maximum number of shares
reserved for issuance under the 2006 Plan, the number of stock options and SARs
that can be granted to any one individual participant, the number and kind of
shares or other securities subject to any then outstanding option and SAR awards
under the 2006 Plan, and the price for each share subject to any then
outstanding stock options and SARs under the 2006 Plan, without changing the
aggregate exercise price (i.e., the exercise price multiplied by the number of
stock options or SARs) as to which such stock options and SARs remain
exercisable. The adjustment by the Administrator will be final, binding and
conclusive. The Administrator may also adjust the number of shares subject to
outstanding awards and the exercise price and the terms of outstanding awards to
take into consideration material changes in accounting practices or principles,
extraordinary dividends, acquisitions or dispositions of stock or property or
any other event if the Administrator determines that such adjustment is
appropriate to avoid distortion in the operation of the 2006 Plan.

Change of Control and Other Transaction Provisions.   The 2006 Plan provides
that in the event of a Change of Control (and except as provided in an award
agreement) each option and SAR issued under the 2006 Plan will become fully
exercisable or free of any restrictions on transfer, as the case may be. For
this purpose a “Change of Control” generally includes an event in which any
person, directly or indirectly, becomes the beneficial owner of 25% or more of
the voting power of the Company’s voting securities. A Change of Control also
includes the consummation of any consolidation or merger where the Company’s
stockholders immediately before such consolidation or merger would not own
immediately after such consolidation or merger at least 50% of the voting shares
of the surviving corporation or other business entity (or its ultimate parent).
Finally, a Change of Control also includes the consummation of a sale, lease,
exchange or other transfer of all or substantially all of the Company’s assets
as well as the Company’s liquidation or dissolution.

Moreover, in connection with certain transactions (such as a consolidation,
merger, sale, lease, exchange or other transfer of all or substantially all of
the Company’s assets or a liquidation of the Company), the Board of Directors
may, in its discretion, provide for the assumption or substitution of the awards
under the 2006 Plan and/or, upon written notice to the participants, the
termination of such awards immediately prior to the consummation of such
transaction. In the event such termination will occur, all vested awards will be
fully settled in cash or in kind as permitted under the terms of the 2006 Plan
in an amount equal to the difference between the consideration to be paid
pursuant to the transaction for the Common Stock issuable upon exercise of such
stock options or SARs and their respective aggregate exercise price, provided
that each participant will be permitted within a specified period determined by
the Administrator prior to the consummation of such transaction, to exercise all
outstanding stock options and SARs, including (subject to the consummation of
the transaction) any that otherwise would not then be exercisable.

New 2006 Plan Benefits.   The future benefits or amounts that would be received
under the 2006 Plan by executive officers and non-executive officers are
discretionary and are therefore not determinable at this time. Similarly, the
benefits or amounts which would have been received by or allocated to such
persons for the last completed fiscal year if the 2006 Plan had been in effect
would have been discretionary and are, therefore, indeterminable.

Registration Statement.   If stockholders approve the 2006 Plan, the Company
intends to file a registration statement on Form S-8 under the Securities Act of
1933, as amended, to register the shares of Common Stock that may be issuable
pursuant to the 2006 Plan. This registration statement is expected to become
effective upon filing.


--------------------------------------------------------------------------------




Tax Aspects of Any Awards Under the U.S. Internal Revenue Code

The following is a summary of the principal federal income tax consequences of
transactions under the 2006 Plan. It does not describe all federal tax
consequences under the 2006 Plan, nor does it describe state, local, foreign tax
or non-income tax consequences.

Incentive Options.   No taxable income is generally realized by the optionee
upon the grant or exercise of an Incentive Option. If shares of Common Stock
issued to an optionee pursuant to the exercise of an Incentive Option are sold
or transferred after two years from the date of grant of the stock option and
after one year from the date of exercise, then (i) upon sale of such shares, any
amount realized in excess of the exercise price will be taxed to the optionee as
a long-term capital gain, and any loss sustained will be a long-term capital
loss, and (ii) there will be no deduction for the Company for federal income tax
purposes. The exercise of an Incentive Option will give rise to an item of tax
preference that may result in alternative minimum tax liability for the
optionee.

If shares of Common Stock acquired upon the exercise of an Incentive Option are
disposed of prior to the expiration of the two-year and one-year holding periods
described above (a “disqualifying disposition”), generally (i) the optionee will
realize ordinary income in the year of disposition in an amount equal to the
excess (if any) of the fair market value of the shares of Common Stock on the
date of exercise (or, if less, of the amount realized on a sale of such shares
of Common Stock) over the exercise price, and (ii) the Company will be entitled
to deduct such amount. Any additional gain recognized on the disposition is
treated as a capital gain for which the Company is not entitled to a deduction.

If an Incentive Option is exercised at a time when it no longer qualifies for
the tax treatment described above, the stock option is treated as a
Non-Qualified Option. Generally, an Incentive Option will not be eligible for
the tax treatment described above if it is exercised more than three months
following termination of employment. In general, an Incentive Option that is
exercised more than three months after termination of employment is treated as a
Non-Qualified Option. Special rules apply in the case of permanent disability or
death. Incentive Options are also treated as Non-Qualified Options to the extent
that, in the aggregate, they first become exercisable by an individual in any
calendar year for shares having a fair market value (determined as of the date
of grant) in excess of $100,000.

Non-Qualified Options.   With respect to Non-Qualified Options under the 2006
Plan, no income is realized by the optionee at the time the stock option is
granted and the Company does not receive a tax deduction at such time. Generally
(i) at exercise, ordinary income is realized by the optionee in an amount equal
to the excess (if any) of the fair market value of the shares of Common Stock on
the date of exercise over the exercise price, and the Company receives a tax
deduction for the same amount, and (ii) at disposition of such Common Stock, any
appreciation or depreciation after the date of exercise is treated as either
short-term or long-term capital gain or loss depending on how long the shares of
Common Stock have been held.

Stock Appreciation Rights.   The grant of a SAR will not result in income for
the participant or in a tax deduction to the Company. Upon the exercise of a
SAR, the participant will recognize ordinary income in an amount that equals the
fair market value of any shares of Common Stock received, and the Company will
be entitled to a tax deduction in the same amount. Upon disposition of any such
Common Stock received on exercise, any appreciation or depreciation after the
date of exercise is treated as either short-term or long-term capital gain or
loss depending on how long the shares of Common Stock have been held.

Parachute Payments.   The vesting of any portion of any option or SAR that is
accelerated due to the occurrence of a Change of Control may cause all or a
portion of the payments with respect to such accelerated awards to be treated as
“parachute payments” as defined in the Code. Any such parachute payments may be
non-deductible to the Company, in whole or in part, and may subject the
recipient to a non-deductible 20% federal excise tax on all or a portion of such
payment (in addition to other taxes ordinarily payable).

Section 162(m).   Under Section 162(m) of the Internal Revenue Code, certain
remuneration in excess of $1,000,000 may be nondeductible if paid by a publicly
traded corporation to any of its chief executive officer or other four most
highly compensated officers. Option and SAR awards under the 2006 Plan are
intended to be eligible for exemption from the Section 162(m) deduction limit.

Section 409A.   As part of the American Jobs Creation Act of 2004, Congress
passed Section 409A of the Internal Revenue of Code (“Section 409A”). Option and
SAR awards under the 2006 Plan are intended either to be exempt from the
rules of Section 409A or to satisfy those rules, and shall be construed
accordingly. Granted option and SAR awards may be modified at any time, in the
Committee’s discretion, so as to increase the likelihood of exemption from or
compliance with the rules of Section 409A. If such awards were subject to
Section 409A and the requirements of Section 409A were not satisfied, such
awards (generally including any earnings thereon) would be subject to current
tax plus a 20% penalty tax and additional interest.


--------------------------------------------------------------------------------